i          i         i                                                                       i       i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00336-CV

                     IN RE AMERICAN TECHNOLOGY MARKETING, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: July 29, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relator, American

Technology Marketing, Inc., and the response of the real party in interest and is of the opinion that

relief should be denied. See TEX . R. APP . P. 52.8(a). Accordingly, relator’s petition for a writ of

mandamus is denied.

           Relator shall pay all costs incurred in this proceeding.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.

                                                                    PER CURIAM


           … This proceeding arises out of Cause No. 2007-CI-06291, American Technology Marketing, Inc. v. B & D
           1

Management Co., Inc. d/b/a McDonald’s Restaurant, Didak, Inc. d/b/a McDonald’s Restaurant, and PICI Management,
Inc. d/b/a McDonald’s Restaurant, and P&M Hoskins Enterprises, LLC d/b/a McDonald’s Restaurant, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.